SEE, Justice
(concurring specially).
I concur in the overruling of the application for rehearing. I would, however, modify this Court’s original opinion (in which I concurred) to clarify that the arbitration compelled by the trial court is nonbinding.
In Homes of Legend, Inc. v. McCollough, 776 So.2d 741 (Ala.2000), this Court construed the same arbitration provision at issue in this case and held that it provided for nonbinding arbitration. Thus, based on this Court’s decision in McCol-lough, the trial court properly granted Homes of Legend’s motion to compel arbitration and ordered Brown to submit her claims to arbitration in accordance with the terms of the arbitration provision in Homes of Legend’s written warranty. See id.; 9 U.S.C. § 4.